Exhibit 10.1
     AMENDMENT NO. 1, dated as of June 10, 2010 (this “Amendment”), to that
certain Credit Agreement, dated as of June 23, 2009, among RAILAMERICA, INC., a
Delaware corporation (“RailAmerica”); RAILAMERICA TRANSPORTATION CORP., a
Delaware corporation (“RATC,” together with RailAmerica, the “Borrowers” and
each individually, a “Borrower”); the lenders party thereto from time to time
(the “Lenders”), the LETTER OF CREDIT ISSUER party thereto from time to time;
CITICORP NORTH AMERICA, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders; and CITIGROUP GLOBAL MARKETS INC. (“CGMI”),
as sole lead arranger and sole bookrunner (in such capacity, the “Lead
Arranger”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement (as amended hereby).
     WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and
     WHEREAS, subject to certain conditions, (i) the Required Lenders are
willing to agree to the amendments set forth in Section 1 hereof (collectively,
the “Majority Consent Amendments”) and (ii) all Lenders are willing to consent
to the amendment set forth in Section 2 hereof (collectively, the “100% Consent
Amendment”), in each case, relating to the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
     Section 1. Majority Consent Amendments to the Credit Agreement. The Credit
Agreement is hereby amended effective as of the date hereof as follows:
     (a) Subsection 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
     “Minimum Liquidity Period” shall mean any period (a) commencing when Total
Liquidity for any consecutive three day calendar period is less than
$20.0 million and (b) ending after Total Liquidity is at least $20.0 million for
a period of 30 consecutive days.”
     “Total Liquidity” shall mean, at any time, an amount equal to the sum of
(i) Availability and (ii) the total cash balance of RailAmerica and each Credit
Party held in Control Accounts.”
     (b) Subsection 1.1 of the Credit Agreement is further amended by amending
or restating the following defined terms as follows:
     (i) The definition of “Cash Dominion Period” is hereby deleted and replaced
with the following:

 



--------------------------------------------------------------------------------



 



          “Cash Dominion Period” shall mean (i) each period commencing on any
date that either (x) Availability shall have been less than $5.0 million or
(y) Total Liquidity shall have been less than $20.0 million, in each case, for
three calendar days and ending, in the case of clause (x), on the date that
Availability shall have been at least equal to $5.0 million or, in the case of
clause (y), Total Liquidity shall have been at least equal to $20.0 million, in
each case, for 30 consecutive calendar days or (ii) each period commencing on
the occurrence of an Event of Default and ending on the date on which such Event
of Default has been cured or waived.”
     (ii) The definition of “Eligible Accounts” is hereby amended by deleting
clause (ii) in the parenthetical of subclause (f) thereto and replacing it with
the following:
          “(ii) in the case of Union Pacific Railroad Company and its
subsidiaries, so long as Union Pacific Railroad Company maintains an Investment
Grade Rating, 50%,”
     (iii) The definition of “Permitted Investments” is hereby deleted and
replaced with the following:
          “Permitted Investments” shall mean (1) United States dollars,
(2) pounds sterling, (3) (a) euro, or any national currency of any participating
member state in the European Union, (b) Canadian dollars, or (c) in the case of
any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by them from time to time in the ordinary course of business,
(4) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States or Canadian government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of
24 months or less from the date of acquisition, (5) certificates of deposit,
time deposits and eurodollar time deposits with maturities of one year or less
from the date of acquisition, bankers’ acceptances with maturities not exceeding
one year and overnight bank deposits, in each case with any commercial bank
having capital and surplus in excess of $500.0 million, (6) repurchase
obligations for underlying securities of the types described in clauses (4) and
(5) entered into with any financial institution meeting the qualifications
specified in clause (5) above, (7) commercial paper rated at least “P-2” by
Moody’s or at least “A-2” by S&P and in each case maturing within 12 months
after the date of creation thereof, (8) marketable short-term money market and
similar securities, having a minimum rating from at least two out of the three
ratings agencies as follows: at least “P-2” by Moody’s, at least “A-2’ by S&P or
at least “F-2” by Fitch, (9) investment funds investing 95% of their assets in
securities of the types described in clauses (1) through (8) above, (10) readily
marketable direct obligations issued by any state of the United States of
America or any political subdivision thereof or any Province of Canada having
one of the two highest rating categories obtainable from either Moody’s or S&P
with maturities of 24 months or less from the date of acquisition and
(11) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition.”

2



--------------------------------------------------------------------------------



 



     (iv) The definition of “Weekly Reporting Period” is hereby deleted and
replaced with the following:
          “Weekly Reporting Period” shall mean any period during which either
(x) Availability is less than $5.0 million or (y) Total Liquidity is less than
$20.0 million.”
     (c) Section 7 is hereby amended by adding the following as a new Subsection
7.5:
     “Section 7.5. Borrowing Base Certificate. So long as there are no Loans
outstanding or Letters of Credit Outstanding, as soon as practicable and in any
event within five Business Days prior to the date of a Borrowing of Loans or the
date of issuance of any Letter of Credit, the Borrowers shall have delivered a
Borrowing Base Certificate in the form of Exhibit A which calculates the
Borrowing Base as of the last day of the calendar month then last ended and
updated information thereto as required by Schedule A to Exhibit A, together
with supporting information in connection therewith and any additional reports
with respect to the Borrowing Base as the Administrative Agent may reasonably
request.”
     (d) Subsection 9.1(c) is hereby amended by replacing the words “30 days”
with the words “60 days.”
     (e) Subsection 9.1(e) of the Credit Agreement is hereby by deleting
subclause (i) thereof and replacing it with the following:
          “(i) A Borrowing Base Certificate in the form of Exhibit A which
calculates the Borrowing Base as of the last day of the calendar month then last
ended and updated information thereto as required by Schedule A to Exhibit A,
together with supporting information in connection therewith and any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request, either (x) as soon as available, but in any event on or
prior to the 12th Business Day of each calendar month, if there are Loans
outstanding or Letters of Credit Outstanding, or (y) concurrently with delivery
of financial statements under clause (a) or (b) above if there are no Loans
outstanding or Letters of Credit Outstanding.”
     (f) Subsection 10.5(j) of the Credit Agreement is hereby amended by
(i) deleting clause (ii)(B)(x) of the proviso thereto and replacing it with “(x)
the Fixed Charge Coverage Ratio for the most recently ended Test Period for
which Section 9.1 Financials have been delivered would be at least 1.15 to 1.00”
and (ii) deleting the word “Availability” in clause (ii)(B)(y) of the proviso
thereto and replacing it with the words “Total Liquidity.”
     (g) Subsection 10.6 of the Credit Agreement is hereby amended by
(i) deleting clause (B)(x) of the proviso to Section 10.6(c) thereto and
replacing it with “(x) the Fixed Charge Coverage Ratio for the most recently
ended Test Period for which Section 9.1 Financials have been delivered would be
at least 1.25 to 1.00” and (ii) deleting the word “Availability” in clause
(B)(y) of the proviso to Section 10.6(c) thereto and replacing it with the words
“Total Liquidity.”

3



--------------------------------------------------------------------------------



 



     (h) Subsection 10.9 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “10.9 Fixed Charge Coverage Ratio. During any Minimum Liquidity Period,
RailAmerica will not permit the Fixed Charge Coverage Ratio for the most
recently ended Test Period prior to the commencement of such Minimum Liquidity
Period or for any Test Period ending during such Minimum Liquidity Period to be
less than 1.1 to 1.0.”
     Section 2. 100% Consent Amendment.
     (a) The definition of “Eurodollar Rate” is hereby amended by (a) deleting
the words “the greater of (i)” in the first sentence thereof and (b) deleting
the words “and (ii) 2.50%” in the first sentence thereof.
     Section 3. Effectiveness. This Amendment (other than the 100% Consent
Amendment) will become effective as of the date each of the following conditions
precedent shall have been (or are or will be substantially concurrently
therewith) satisfied or waived by the Administrative Agent (the “Majority
Consent Amendment Effective Date”):
     (a) the Administrative Agent shall have received executed signature pages
hereto from the Required Lenders under and as defined in the Credit Agreement
and each of the other parties listed on the signature pages hereto;
     (b) the Administrative Agent shall have received a certificate of an
Authorized Officer of RailAmerica to the effect that the representations and
warranties specified in Section 4 of this Amendment are true and correct in all
material respects and no Default or Event of Default has occurred and is
continuing;
     (c) the Borrowers shall have (i) paid the Administrative Agent or its
Affiliates all the fees due to the Administrative Agent or its Affiliates and
(ii) reimbursed or paid all expenses required to be paid or reimbursed by the
Borrowers pursuant to the Credit Agreement and Section 9 hereto; and
     (d) the Borrowers shall have paid a fee to the Administrative Agent, for
the account of each Lender which has returned an executed signature page to this
Amendment on or prior to 5:00 p.m., New York time, on June 9, 2010 in an amount
equal to 0.10% of such consenting Lender’s outstanding Commitments under the
Credit Agreement on the Majority Consent Amendment Effective Date.

4



--------------------------------------------------------------------------------



 



     The 100% Consent Amendment shall become effective on the date on or before
June 9, 2010 on which each of the conditions set forth in clauses (a) through
(d) above are satisfied and the Administrative Agent shall have received
executed signature pages hereto from each Lender (the “100% Consent Amendment
Effective Date” and, together with the Majority Consent Amendments Effective
Date, the “Amendment Effective Dates”); provided, that if such date is
subsequent to the Majority Consent Amendments Effective Date, the Borrowers
shall have (i) paid the Administrative Agent or its Affiliates all the fees due
to the Administrative Agent or its Affiliates and (ii) reimbursed or paid all
expenses required to be paid or reimbursed by the Borrowers pursuant to the
Credit Agreement and Section 9 hereto, in each case, only to the extent not
previously paid in connection with the Majority Consent Amendments.
     Section 4. Representations and Warranties of the Borrowers. The Borrowers
hereby represent and warrant as of the date hereof and as of each Amendment
Effective Date that each of the representations and warranties contained in the
Credit Agreement are true and correct in all material respects (unless stated to
relate to a specific earlier date, in which case, such representations and
warranties are true and correct in all material respects as of such earlier
date) and no Default or Event of Default has occurred and is continuing.
     Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.
     Section 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
     Section 8. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.
     Section 9. Costs and Expenses. Without duplication of any amounts
previously paid or reimbursed, the Borrowers hereby agree to pay all reasonable
costs and expenses of the Administrative Agent associated with the preparation,
execution and delivery of this Amendment, including, without limitation, the
fees and expenses of Cahill Gordon & Reindel llp, counsel to the Administrative
Agent and other out of pocket expenses related hereto.
[Remainder of Page Intentionally Blank]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

            RAILAMERICA, INC.,
as a Borrower
      By:   /s/ B. Clyde Preslar         Name:   B. Clyde Preslar       
Title:   Senior Vice President and
Chief Financial Officer     

            RAILAMERICA TRANSPORTATION CORP.,
as a Borrower
      By:   /s/ Scott G. Williams         Name:   Scott G. Williams       
Title:   President     

            CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Lender
      By:   /s/ Matthew Paquin         Name:   Matthew Paquin        Title:  
Vice President and Director     

6